DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment filed October 20, 2022 has been entered. Claims 1-13 remain pending in the application. Applicant’s amendments to the claims have overcome all of the objections and 112(b) rejections set forth in the Non-Final Office Action mailed September 7, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 and 10-13 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 8 and 10-13 are directed to a machine for temperature and humidity monitoring under a garment of an object, which is an abstract idea. Claims 8 and 10-13 do not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 8 is as follows:
Step 1: Claim 8 is drawn to a machine.
Step 2A: Prong One: Claim 8 recites an abstract idea. In particular, claim 8 recites the
following limitations: “provid[ing] an analysis of the values representing the temperature and humidity of the object and of the outside environment to the user or third party; and prompt[ing] the user or third party to select a source of the values representing the temperature and humidity of the outside environment, the source is being selected from the group consisting of a manual input, an Internet download, and the external electronic module; wherein the analysis of the values representing the temperature and humidity of the object being observed includes (a) a calculation of a rate of change of the temperature and humidity, (b) a calculation of time to reach a critical temperature or humidity, and (c) a forecast of reaching the critical temperature or humidity”.
These elements of claim 8 are drawn to an abstract idea since (1) they involve
mathematical concepts in the form of mathematical relationships, mathematical formulas or
equations, and/or mathematical calculations; and/or (2) they involve a mental process that can
be practically performed in the human mind including observation, evaluation, judgment, and
opinion and using pen and paper.
Step 2A – Prong Two: The “display [of] a value representing temperature and humidity of the object and of outside environment to a user or transmit the values to a third party” limitation of claim 8 does not integrate the exception into a practical application. The display output is merely displaying a variable of an algorithm – see MPEP 2106.04(d) and MPEP 2106.05(f).
Also, the recitation a “computer program product comprising at least one non-transitory computer-readable medium having a computer-readable program code stored thereon” does not integrate the exception into a practical application because this limitation is merely an instruction to embody the algorithm on a computer.

Step 2B: Claim 8 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the recitation “computer program product comprising at least one non-transitory computer-readable medium having a computer-readable program code stored thereon” does not qualify as significantly more because this limitation is merely an instruction to embody the algorithm on a computer. The “display [of] a value representing temperature and humidity of the object and of outside environment to a user or transmit the values to a third party” limitation of claim 8 does not amount to significantly more than the judicial exception. The display output is merely displaying a variable of an algorithm - see MPEP 2106.04(d) and MPEP 2106.05(f).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. Thus, independent claim 8 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
Claims 10-11 depend from claim 8, and recite the same abstract idea as claim 8.
They contain no claim limitations that integrate the exception into a practical application or that recite additional elements that amount to significantly more than the judicial exception itself. Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  
Claims 12-13 depend from claim 8, and recite the same abstract idea as claim 8.
They contain no claim limitations that integrate the exception into a practical application or that recite additional elements that amount to significantly more than the judicial exception itself.  For example, according to one interpretation, the claimed computer program product does not require the external and internal electronic modules of claim 12-13. Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-13 define the internal and external electronic modules as part of the claimed computer program product in claim 8, whereas, claim 8 seems to connote that the external and internal electronic modules are not part of the claimed computer program product. These contradictory connotations render claims 12-13 indefinite.

Allowable Subject Matter
Claims 1-7 are allowed.  
Claims 8 and 10-11 are rejected under 35 U.S.C. 101 but are allowable over the prior art.  
Claim 9 is allowable over the prior art but is objected to because it depends from the rejected claim 8.  
Claims 12-13 are rejected under 35 U.S.C 101 and 35 U.S.C. 112, but are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance over the prior art: 
With respect to claims 1 and 8, the prior art does not teach or suggest the limitation to “prompt the user or third party to select a source of the values representing the temperature and humidity of the outside environment, the source is being selected from the group consisting of a manual input, an Internet download, and said external electronic module”.
Regarding claim 1, Cooper (U.S. Patent Application Publication No. 2020/0229514) (previously cited) teaches (Figures 1 and 2) a computer implemented system providing a tool for determining characteristics of a wearer of apparel (i.e., garment), for example, one or more items of clothing may include a sensor configured to measure temperature and/or humidity (i.e., a computer implemented system for temperature and humidity monitoring under a garment of an object to be observed). (Paragraphs [0021], [0024]). 
Various items of apparel (115) may be configured to receive or access information such as to operate as a "smart" sensing technology, for example, the apparel (115) may include one or more of the sensors (118) for continuously or periodically measuring characteristics of the apparel (115), wearer, and/or environment. (Paragraph [0032]). Certain ones of the sensors (118a) may be disposed to measure characteristics external to the apparel (i.e., at least one external electronic module located external to the garment). Other ones of the sensors (118b) may be disposed to measure characteristics internal to the apparel (i.e., at least one internal electronic module located internal to the garment). (Paragraph [0036]).
Characteristics sensors measure may include absolute temperature, relative temperature, humidity, air pressure, moisture, and the like. Accordingly, the sensors (118) may be or include a temperature sensor, a humidity sensor, a moisture sensor, a pressure sensor, or a combination thereof
(i.e., said at least one internal and external electronic modules each including at least one sensor for temperature and humidity monitoring; internal and external modules configured to measure temperature and humidity of the object and outside environment). (Paragraph [0032]). 
Cooper further teaches that the internal electronic module includes an internal storage device. (Paragraphs [0032], [0082], [0084]).
Cooper also teaches (Figure 4) a user device (402) configured to receive information from the sensor relating to one or more measured characteristics such as environmental characteristics. Such environmental characteristics may include temperature, humidity, pressure, and the like. The user device (402) may include a communication element (406) (i.e., receiving device) for providing an interface to a user to interact with the user device (402) and/or the computing device (404).
 The communication element (406) may be any interface for presenting information to the user and receiving user feedback, such as a web browser (e.g., Internet Explorer, Mozilla Firefox, Google Chrome, Safari, or the like). The communication element (406) may include a display configured to facilitate interaction with a user/wearer (i.e., a receiving device connected in wireless communication to said at least one internal and external electronic modules and configured to display to a user current temperature and humidity of the object being observed). Other software, hardware, and/or interfaces may be used to provide communication between the user and one or more of the user device (402) and the computing device (404). As an example, the communication element (406) may request or query various files from a local source and/or a remote source. As a further example, the communication element (406) may transmit data to a local or remote device such as the computing device (404) (i.e., receiving device comprising a processor and a non-transitory computer-readable medium having non-transitory computer-readable program code stored thereon, wherein said processor is configured to execute the computer-readable program code to transmit values representing the temperature and humidity of the object and of the outside environment to the user to a third party). (Paragraph [0076]).
Cooper further teaches a digital wardrobe manager (420) configured to receive information from one or more of the user device (402), the computing device (404), the sensors (118), and information source (416). The digital wardrobe manager (420) may be or include hardware and software configured to process received information and provide feedback relating to the received information. (Paragraph [0085]). The digital wardrobe manager (420) may include an analytics component (424) configured to access or receive data, for example, from the pre-processing component (422) or other data source. The analytics component (424) may be configured to analyze the received data, for example, using statistical analysis, comparative analysis, heuristics, and/or a machine learning algorithm to assess the current status and/or comfort signature (130) relating to apparel and associated wearers. The comfort signatures (130) may comprise an alphanumeric index having values associated with various levels of comfort and may comprise a profile having a plurality of parameters representing a comfort of a user/wearer (i.e., provide an analysis of the values representing the temperature and humidity of the object and of the outside environment to the user or third party). (Paragraph [0087]).
Cooper, however, fails to teach wherein the external electronic module also includes an “internal storage device”; wherein the processor is configured to “prompt the user or third party to select a source of the values representing the temperature and humidity of the outside environment, the source is being selected from the group consisting of a manual input, an Internet download, and said external electronic module”; and "wherein the analysis of the values representing the temperature and humidity of the object being observed includes (a) a calculation of a rate of change of the temperature and humidity, (b) a calculation of time to reach a critical temperature or humidity, and (c) a forecast of reaching the critical temperature or humidity."
Meisal (U.S. Patent Publication No. 2019/0343397), in a related field of endeavor, teaches a reader (200) (i.e., external electronic module) that can wirelessly transfer energy to the sensor system and receive the transmission from the sensor implementation (100). (Paragraph [0106]). The reader comprises a radio reader chip (210), a processing unit (230), internal storage (240), internal sensors (270), which may include air quality and/or temperature sensors (i.e., wherein the external electronic module includes an internal storage device), (Paragraph [0131]), allowing a more correct sensing and recording of ambient conditions. (Paragraph [0131]).
Yoshino (U.S. Patent Publication No. 2014/0018641), in a related field of endeavor, teaches a moisture meter, which, based on the amount of moisture and the body-temperature of the living body of the subject, judges the health of the subject, e.g., heat illness risk. (Abstract, Paragraph [0105]). The moisture meter (Figure 2) comprises a sensor unit (27) that may be attached to the subject’s clothing. (Paragraph [0158]). The ROM (45) shown in Figure 3 stores data of the amount of moisture, which are obtained from the moisture measurement unit, and the arithmetic processing unit (44) forecast-calculates the amount of moisture and the body-temperature of the subject based on the time change of the data of the amount of moisture and the body-temperature data of the subject, which are obtained from the data of the amount of moisture and the body-temperature data measured by the temperature measuring unit. That is, based on data of the body temperature and moisture content in the past and present, it is possible to predict the body temperature and moisture content in the future and predict the future risk of heat stroke (i.e., analysis of the values representing the temperature and humidity of the object being observed includes (a) a calculation of a rate of change of the temperature and humidity, (b) a calculation of time to reach a critical temperature or humidity, and (c) a forecast of reaching the critical temperature or humidity). (Paragraph [0122]).
However, Cooper as modified by Meisal and Yoshino does not teach the limitation wherein the processor is configured to “prompt the user or third party to select a source of the values representing the temperature and humidity of the outside environment, the source is being selected from the group consisting of a manual input, an Internet download, and said external electronic module.”
Cooper, as previously discussed, teaches the user device (402) may include a communication element (406) for providing an interface to a user to interact with the user device (402) and/or the computing device (404) and may include a display configured to facilitate interaction with a user/wearer such as receiving various inputs from the user (i.e., manual input), (Paragraphs [0076]-[0078]), but does not specifically teach wherein the processor is configured to “prompt the user or third party to select a source of the values representing the temperature and humidity of the outside environment, the source is being selected from the group consisting of a manual input, an Internet download, and said external electronic module.”
Longinotti-Buitoni (U.S. Patent Publication No. 2017/0196513), in a related field of endeavor, teaches a smart garment system with a wearable communications platform that may integrate apparel, a power control systems, electronics, software, to allow, for example, for on-demand access to new media down-loadable content, up-loadable content and/or instructions, and sharing technology. (Paragraph [0158]). Longinotti-Buitoni teaches a sensor manager (i.e., external module) with communications capability with a user or third party, (Paragraphs [0277-0278]), and an Internet download functionality with communications capability with a user or third party (Paragraph [0285]), but does not specifically teach wherein the processor is configured to “prompt the user or third party to select a source of the values representing the temperature and humidity of the outside environment, the source is being selected from the group consisting of a manual input, an Internet download, and said external electronic module.”
Claims 2-7 are allowable by virtue of their dependence from claim 1.
Regarding claim 8, Cooper teaches (Figure 4) a user device (402) configured to receive information from the sensor relating to one or more measured characteristics such as environmental characteristics. Such environmental characteristics may include temperature, humidity, pressure, and the like. A computing device (404) may be disposed locally relative to the user device (402) (i.e., a computer program product for temperature and humidity monitoring under a garment of an object to be observed). (Paragraph [0073]).
The user device (402) may include a communication element (406) (i.e., receiving device) for providing an interface to a user to interact with the user device (402) and/or the computing device (404) (i.e., computer program product being embedded in a receiving device). The communication element (406) may be any interface for presenting information to the user and receiving user feedback, such as a web browser (e.g., Internet Explorer, Mozilla Firefox, Google Chrome, Safari, or the like). The communication element (406) may include a display configured to facilitate interaction with a user/wearer (i.e., a receiving device that is wirelessly connected to an internal electronic module located internal to the garment and an external electronic module to be located external to the garment). Other software, hardware, and/or interfaces may be used to provide communication between the user and one or more of the user device (402) and the computing device (404). As an example, the communication element (406) may request or query various files from a local source and/or a remote source. As a further example, the communication element (406) may transmit data to a local or remote device such as the computing device (404) (i.e., computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code stored thereon, that when executed by a processor of the receiving device is configured to transmit values representing the temperature and humidity of the object and of the outside environment to the user to a third party). (Paragraph [0076]).
Cooper further teaches a digital wardrobe manager (420) configured to receive information from one or more of the user device (402), the computing device (404), the sensors (118), and information source (416). The digital wardrobe manager (420) may be or include hardware and software configured to process received information and provide feedback relating to the received information. (Paragraph [0085]). The digital wardrobe manager (420) may include an analytics component (424) configured to access or receive data, for example, from the pre-processing component (422) or other data source. The analytics component (424) may be configured to analyze the received data, for example, using statistical analysis, comparative analysis, heuristics, and/or a machine learning algorithm to assess the current status and/or comfort signature (130) relating to apparel and associated wearers. The comfort signatures (130) may comprise an alphanumeric index having values associated with various levels of comfort and may comprise a profile having a plurality of parameters representing a comfort of a user/wearer (i.e., provide an analysis of the values representing the temperature and humidity of the object and of the outside environment to the user or third party). (Paragraph [0087]).
Cooper, however, fails to teach the limitation wherein the processor is configured to “prompt the user or third party to select a source of the values representing the temperature and humidity of the outside environment, the source is being selected from the group consisting of a manual input, an Internet download, and said external electronic module; wherein the analysis of the values representing the temperature and humidity of the object being observed includes (a) a calculation of a rate of change of the temperature and humidity, (b) a calculation of time to reach a critical temperature or humidity, and (c) a forecast of reaching the critical temperature or humidity."
Yoshino, as previously discussed, teaches a moisture meter, which, based on the amount of moisture and the body-temperature of the living body of the subject, judges the health of the subject, e.g., heat illness risk. (Abstract, Paragraph [0105]). The moisture meter (Figure 2) comprises a sensor unit (27) that may be attached to the subject’s clothing. (Paragraph [0158]). The ROM (45) shown in Figure 3 stores data of the amount of moisture, which are obtained from the moisture measurement unit, and the arithmetic processing unit (44) forecast-calculates the amount of moisture and the body-temperature of the subject based on the time change of the data of the amount of moisture and the body-temperature data of the subject, which are obtained from the data of the amount of moisture and the body-temperature data measured by the temperature measuring unit. That is, based on data of the body temperature and moisture content in the past and present, it is possible to predict the body temperature and moisture content in the future and predict the future risk of heat stroke (i.e., analysis of the values representing the temperature and humidity of the object being observed includes (a) a calculation of a rate of change of the temperature and humidity, (b) a calculation of time to reach a critical temperature or humidity, and (c) a forecast of reaching the critical temperature or humidity). (Paragraph [0122]).
However, Cooper as modified by Yoshino does not teach the limitation wherein the processor is configured to “prompt the user or third party to select a source of the values representing the temperature and humidity of the outside environment, the source is being selected from the group consisting of a manual input, an Internet download, and said external electronic module.”
Cooper, as previously discussed, teaches the user device (402) may include a communication element (406) for providing an interface to a user to interact with the user device (402) and/or the computing device (404) and may include a display configured to facilitate interaction with a user/wearer such as receiving various inputs from the user (i.e., manual input), (Paragraphs [0076]-[0078]), but does not specifically teach wherein the processor is configured to “prompt the user or third party to select a source of the values representing the temperature and humidity of the outside environment, the source is being selected from the group consisting of a manual input, an Internet download, and said external electronic module.”
Longinotti-Buitoni, as previously discussed, teaches a smart garment system with a wearable communications platform that may integrate apparel, a power control systems, electronics, software, to allow, for example, for on-demand access to new media down-loadable content, up-loadable content and/or instructions, and sharing technology. (Paragraph [0158]). Longinotti-Buitoni teaches a sensor manager (i.e., external module) with communications capability with a user or third party, (Paragraphs [0277-0278]), and an Internet download functionality with communications capability with a user or third party (Paragraph [0285]), but does not specifically teach wherein the processor is configured to “prompt the user or third party to select a source of the values representing the temperature and humidity of the outside environment, the source is being selected from the group consisting of a manual input, an Internet download, and said external electronic module.”
Claims 9-11 are allowable by virtue of their dependence from claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596 . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        12/7/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791